Citation Nr: 9929002	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claims of entitlement to service connection.  

The veteran asserts that she has developed depression and 
PTSD as a result of sexual harassment that occurred while she 
was on active duty.  In Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims pointed out that, in cases in which a claim for 
service connection for PSTD is based on a personal assault, 
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, § 5.14(c) 
(Feb. 20 1996) provides special evidentiary-development 
procedures to follow, to include a special PTSD personal 
assault letter to the veteran.  These procedures have not 
been followed in this case.

In light of these circumstances, the issues of entitlement to 
service connection for depression and PTSD is REMANDED to the 
RO for the following actions:

1. The RO should request that the veteran 
identify specific names, addresses and 
approximate dates of all health care 
providers who may possess additional 
records pertinent to her claim for 
entitlement to service connection for 
a psychiatric disability.  Then, with 
all necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of all treatment records 
identified by the veteran which have 
not been previously secured.

2. The RO should provide the veteran with 
a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, 
Part III, § 5.14(c), in order to 
obtain as much information as possible 
about the sexual harassment in 
service, to include a detailed 
description of the pertinent 
incidents, with all pertinent dates 
and locations, as well as the complete 
names and unit designations of those 
who have knowledge of the incidents.

3. After the veteran has responded to the 
above inquiry, the RO should follow 
all of the pertinent guidelines in 
M21-1, § 5.14(c), in accordance with 
Patton, for development of the claim.

4. If the veteran responds as requested 
above with sufficient information, she 
is to be examined by a psychiatrist to 
determine the current nature, 
diagnosis (es), and etiology of all 
psychiatric disorders present.  The 
claims file, including a copy of this 
REMAND, should be made available to 
the examiner to study.  All special 
studies deemed necessary, including 
psychological evaluation, should be 
conducted.  The examining physician 
determine whether the veteran has 
PTSD, and if so, whether PTSD is 
associated with any incident of 
service.  The incident or incidents 
are to be identified.  The examiner 
should also determine whether the 
veteran's PTSD and depression can be 
dissociated or whether they are, in 
fact, the same disorder.  The 
rationale for all opinions expressed 
should be provided.

5. Thereafter, the Ro should review the 
claims file and ensure that all 
developmental actions, including the 
medication examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development and should readjudicate 
the issue of entitlement to service 
connection for depression and PTSD.  

6. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and her representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with her 
current appeal. No action is required of the veteran until 
she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




